UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLES R. MACKENZIE,
                                                                                      7/14/2021
                                Plaintiff,

                    -against-
                                                                   21-CV-5711 (VSB)
 NEW YORK CITY DEPARTMENT OF
 EDUCATION; KETLER LOUISSAINT,                                  ORDER OF SERVICE
 Superintendent of District 75; GREER
 PHILLIPS, Principal of PS 72, Horan
 School,

                                Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants New York City

Department of Education; Ketler Louissaint; and Greer Phillips. Plaintiff is directed to serve the

summons and complaint on each Defendant within 90 days of the issuance of the summonses. If

within those 90 days, Plaintiff has not either served Defendants or requested an extension of time

to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the

Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   July 14, 2021
          New York, New York

                                                             VERNON S. BRODERICK
                                                             United States District Judge
